Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, the applicant claims the holding member having a “concave portion” which is not described accurately in the specification. In paragraph 51 of the specification, the applicant describes the concave portion “O” in Fig.5 however the word “concave” suggests a curved surface which is not believed to distinctly claim the subject matter which the inventor regards as the invention.
The applicant argues in the response filed 6/15/22 that the applicant can use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the term which is described in MPEP 2173.05(a)(III).  In the present case, the applicant describes portion “O” of the holder 130 as a “concave portion”. The confusion arises because a “concave portion” would indicate a recess having an arcuate or curved shape, however the applicant’s figures all show the portion “O” as a rectangular depression/recess having no curvature. The specification does not describe the portion “O’ as anything other than a “concave portion”. There is no attempt by the applicant to redefine the meaning of “concave” as something other than its ordinary meaning. 
Thus, it is unclear whether applicant is claiming the concave portion of the holder as having a curved shape (as suggested by the use of the word “concavity”)  or a rectangular shape (as shown in the applicant’s figures) and this is the reason claim 2 is rejected under 35 USC 112. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-3,8-10,12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishitani et al. (U.S. 2002/0141796).
	Nishitani et al. teach a heating device (see Fig.6) comprising a heating member 2 which includes a heating element 2a, a holding member 3 which holds and supports the heating member, a stay 4,  a first rotating member 1 having an internal space in which the heating member and holding member are disposed, and a second rotating member 6 for contacting the first rotating member in order to form a nip between the two. As seen in Fig.1, a frame 31 supports the heating member, holding member and first and second rotating members, and one end face of the heating member in the longitudinal direction is exposed outside the frame. 
Fig.1 shows that the longitudinal ends of the holding member are open (i.e. there is no part of the holding member that covers the longitudinal ends of the holding member) and therefore the heater 2 would be open at the longitudinal ends. Therefore, when the heater is held by the holder 3 in Fig.1, the endface of the heater would be exposed (not covered by the holder 3) and additionally, the endface of the heater would project and be exposed outside the frame 31. 
	Regarding claim 2, wall portions of the holding member face the heating element along the longitudinal sides of the heating element wherein at least a part of the wall portion is exposed in the longitudinal direction outside of the frame. 
	Regarding claim 3, one end face of the heating member in the longitudinal direction is completely exposed. 
	Regarding claims 8-9, a ridgeline or a part of the ridgeline, formed by the surface of the heating member contacting the first rotating member and the end face of the heating member in the longitudinal direction, is exposed outside the frame. 
	Regarding claim 10, the first rotating member is a rotating film, the second rotating member is a roller, a nip is formed between the contact portion between the film and roller so as to fix a toner image to a recording sheet when the sheet is passed through the nip. 
	Regarding claim 12, an image forming apparatus forms a toner image on a recording sheet to be heat fixed by the heating device (see Fig.5).


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 5,7 are rejected under 35 U.S.C. 103 as being unpatentable over Nishitani et al. (U.S. 2002/0141796) in view of Yamaguchi (U.S. 2015/0338795).
	Nishitani et al. taught supra discloses most of what is claimed except each longitudinal end face of the heating member in the longitudinal direction is completely exposed. It is noted that Nishitani et al. does not specifically show the other side of the heating member although suggests the other side of holder/heating member structure is similar to the side shown in Fig.1 (see par.45). 
Yamaguchi teach a heating device 115 (see Fig.5) comprising a heating member 300 which includes a heating elements 301-1, 301-2, a holding member 201 which holds and supports the heating member, a first rotating member 202 having an internal space in which the heating member and holding member are disposed, and a second rotating member 208 for contacting the first rotating member in order to form a nip between the two. As seen in Fig.s 1A, 1B, 7A, 7B, 9A,9B, both longitudinal ends of the heating member have exposed ends portions at each longitudinal end (i.e. there is no end cover for the heater member). It would have been obvious to one of ordinary skill in the art before the effective filing date that Nishitani et al.’s other end of the heating member would also be exposed because symmetry is desirable from the standpoint of manufacturing, nothing in the Nishitani et al. reference would suggest that this is not the case, and finally the use of two exposed ends of a heating member that is used in a heating device is known in the art for the purpose of adequately heat fixing toner image to recording materials as taught by Yamaguchi. 

4.	Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nishitani et al. (U.S. 2002/0141796) in view of Furuichi et al. (U.S. 2019/0286028).
	Nishitani et al. taught supra discloses most of what is claimed except the heating member having an electrode to supply power to the heating element and the heater member has an end face in the longitudinal direction of the heater member where the electrode is disposed is not exposed (one end of the heater member contacts the holding member (not exposed).
	Furuichi et al. teach a heating device (see Fig.2) comprising a heating member 22 which includes a heating element 31, a holding member 23 which holds and supports the heating member, a first rotating member 20 having an internal space in which the heating member and holding member are disposed, and a second rotating member 21 for contacting the first rotating member in order to form a nip between the two. As seen in Fig.7, the heater 22 has electrodes 35 for supplying power to the heating elements; the holding member 23 holds the heater member 22 such that the end face in the longitudinal direction of the heater member where the electrodes are disposed is not exposed (while the other side of the heater member in the longitudinal direction is exposed). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Nishitani et al. to have one end of the heater member being exposed and one other end of the heater member which is near to the electrodes is closed because the heater can be securely attached to the holder as taught by Furuichi et al. (par.7). 

5.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nishitani et al. (U.S. 2002/0141796) in view of Akiya (U.S. 2013/0236202).
	Nishitani et al. taught supra discloses most of what is claimed except a cooling fan to send air to both ends of the heating device. Akiya teach a heating device (see Fig.3) comprising a cooling fan 222 which sends air to both ends of the heating device (see Fig.7). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Nishitani et al with a cooling device to send air to both ends of the heating device because the ends of the heating device can be prevented from overheating when smaller width sheets are heat fixed as taught by Akiya. 

6.	Applicant's arguments filed 6/15/2022 have been fully considered but they are not persuasive.
	As explained above the use of the word “concavity” to describe the portion “O” in the applicant’s specification and claim 2, render claim 2 indefinite. Additionally, it is still believed that Nishitani et al ‘796 teach the exposed side end of the heater projecting out of the frame as claimed by applicant. 

7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852